DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/21/2022 has been entered.  Claims 1-2, 4-7 and 9-11 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 09/21/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features "one or both side edges including an inward cutout" and "a drape fastener affixed to one or both bottom corners of the fabric drape" as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  Specifically, the drawings fail to show only one side edge including an inward cutout; and the drawings fail to show a drape fastener affixed to two bottom corners of the fabric drape.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a drape fastener affixed to one or both bottom corners of the fabric drape"; specifically, the original written description does not have basis for a drape fastener affixed to two bottom corners of the fabric drape
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7 and 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "a drape fastener affixed to one or both bottom corners of the fabric drape".  The configuration of drape fasteners and bottom corners of the fabric drape is discussed in para. 0025 and depicted in Fig. 2 of the original drawing.  However, the original disclosure fails to set forth such a claimed feature.  Therefore, claiming the limitation must be cancelled from the claim, since the claim appears to be new matter. 
Claim 1 recites the limitation "a drape fastener affixed to one or both bottom corners of the fabric drape, wherein when the fabric drape is folded under a user's chin and the one or both bottom corners of the fabric drape are fastened to the plastic shield, the inward cutout on the fabric drape forms a vent in the fabric drape to provide air circulation to the user".  However, the original disclosure does not provide a written description about how the face shield is configured to work as claimed when a drape fastener affixed to only one bottom corner of the fabric drape, and the only one bottom corner is fastened to the plastic shield.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 1.
New claim 11 recites the limitations "the fabric drape having bottom corners" and "the drape fasteners affixed to the bottom corners of the fabric drape".  The scope of "bottom corners" encompasses two or more bottom corners.  However, the original disclosure only sets forth two bottom corners as discussed in para. 0025 of the original specification and depicted in Fig. 2 of the original drawing.  Therefore, the scope of "bottom corners" is broader than what is set forth in the original disclosure and the limitations appear to include new matter. 
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 4-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "one or both side edges", which renders the claim indefinite.  The claim has previously set forth "a pair of side edges".  It is unclear whether "one or both side edges" refers to any of the previously defined pair of side edges, or other side edge(s).  It is noted that the claim is an open-ended claim that does not exclude other side edges.  For examination purposes, "one or both side edges" has been construed to be "one or both of the pair of side edges".
	Claim 1 recites the limitations "the fabric drape having bottom corners" and "a drape fastener affixed to one or both bottom corners of the fabric drape", which render the claim indefinite.  First, the claim has previously set forth "the fabric drape having bottom corners" which means the fabric drape having at least two bottom corners, but not necessarily two bottom corners as the claim does not define the shape of the fabric drape.  It is unclear whether "one or both bottom corners" is referring to any of the previously defined bottom corners, or other bottom corner(s).  It is further noted that the claim is an open-ended claim that does not exclude other bottom corners than the previously defined bottom corners.  Second, in a scenario of a drape fastener and "both bottom corners", it is unclear how a drape fastener is configured to affix to two bottom corners of the fabric drape.  For examination purposes, "the fabric drape having bottom corners" has been construed to be "the fabric drape having two bottom corners"; and "one or both bottom corners" has been construed to be "one of the two bottom corners".   Accordingly, a latter recited limitation "the one or both bottom corners of the fabric drape" in claim 1 has been interpreted as "the one of the two bottom corners".
	Claim 1 recites the limitation "the one or both bottom corners of the fabric drape are fastened to the plastic shield", which renders the claim indefinite.  The claim has previously defined a drape fastener.  It is unclear whether the one or both bottom corners of the fabric drape are fastened to the plastic shield by the drape fastener or by other fasters. Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the one of the two bottom corners of the fabric drape are fastened to the plastic shield by the drape fastener".
	Claim 2 recites the limitation "a pair of drape fasteners affixed to the bottom corners of the fabric drape", which renders the claim indefinite.  Claim 2 depends from claim 1 and claim 1 has defined a drape fastener.  It is unclear whether the pair of drape fasteners includes the drape fastener as defined in claim 1 or not.  It is further unclear how the pair of drape fasteners are distributed in the bottom corners of the fabric drape; for example, each of the two bottom corners comprises one of the pair of drape fasteners, or a specific one of the two bottom corners comprising the pair of drape fasteners.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that "a pair of drape fasteners" may or may not include the drape fastener as defined in claim 1, and each of the two bottom corners comprises one of the pair of drape fasteners.
	Claims 7 and 9 each recite the limitation "the one or both side edges inward cutouts", which renders the claim indefinite.  It is unclear what is being referred to due to stacking "side edges" with "inward edges".  For examination purposes, the limitation has been construed to be "the inward cutout of the one or both of the pair of side edges".
	Claim 11 recites the limitation "both side edges", which renders the claim which renders the claim which renders the claim indefinite.  The claim has previously set forth "a pair of side edges".  It is unclear whether "both side edges" refers to any of the previously defined pair of side edges, or other side edge(s).  It is noted that the claim is an open-ended claim that does not exclude other side edges.  For examination purposes, "both side edges" has been construed to be "each of the pair of the side edges".
	Claim 11 recites the limitations "a plastic shield having a pair of shield fasteners", "drape fasteners affixed to the bottom corners of the fabric drape",  "wherein when the fabric drape is folded under a user's chin and the drape fasteners on the bottom corners of the fabric drape are fastened to the shield fasteners on the plastic shield, the inward cutouts on the fabric drape form vents in the fabric drape to provide air circulation to the user", which render the claim indefinite.  The claim does not define the location of the pair of shield fasteners; the claim does not define the number and location of the bottom corners; and the claim does not define the distribution of the drape fasteners in the bottom corners either.  In case of the fabric drape having three or more bottom corners, such as a left corner, a middle corner and a right corner, and each of the bottom corners comprising one or more drape fasteners, it is unclear how the drape fasteners and the pair of shield fasteners are configured to obtain the structural features as recited in the limitation, i.e., the fabric drape folded under a user's chin and the drape fasteners fastened to the shield fasteners.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that the plastic shield having a pair of shield fasteners, including a first shield fastener on a left side and a second shield fastener on a right side; the fabric drape having a left bottom corner and a right bottom corner, each of the left and right bottom corners comprising a drape fastener; thereby obtaining when the fabric drape is folded under a user's chin and the drape fasteners are fastened to the shield fasteners, the inward cutouts on the fabric drape form vents in the fabric drape to provide air circulation to the user.
The remaining claims each depend from the rejected base claim 1 and are likewise rejected. 
Status of Claims
Claims 1-2, 4-7 and 9-11 are currently free of prior art rejections.  None of the prior art of record alone or in combination teaches a face shield comprising a fabric drape attached to a plastic shield, the fabric drape having one or two side edges including an inward cutout, wherein when the fabric drape is folded under a user's chin and one or two bottom corners of the fabric drape are fastened to the plastic shield by drape fasteners, the inward cutout on the fabric drape forms a vent in the fabric drape to provide air circulation to the user.  It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732